Citation Nr: 1146950
Decision Date: 12/23/11	Archive Date: 01/30/12

DOCKET NO. 07-04 190        DATE DEC 23 2011

On appeal from the Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a back injury.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic hip pain.

(The issue of whether there was clear and unmistakable error in a May 2010 Board decision that denied service connection for posttraumatic stress disorder (PTSD) will be addressed in a separate decision of the Board under docket number 11-07 212).

REPRESENTATION

Appellant represented by:   Disabled American Veterans

ATTORNEY FOR THE BOARD 

S.J. Janec, Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) that held that new and material evidence had not been received to reopen claims for service connection for residuals of a back injury and service connection for chronic hip pain.

In a May 2010 decision, the Board, in relevant part, also found that new and material evidence had not been received to reopen the claims for service connection for residuals of a back injury and service connection for chronic hip pain. The Veteran appealed the determination to the United States Court of Appeals for Veterans Claims (Court). In October 2010, the Court granted the parties' Joint Motion for Remand and returned the case to the Board.

In the Veteran's initial substantive appeal, received at the RO on January 31, 2007, the Veteran requested a Board hearing in Washington, D.C. In a subsequent substantive appeal received on February 9, 2007, the Veteran stated that he did not want a Board hearing. In the Joint Motion for Remand, the parties stated that the Board failed to provide him with a hearing despite his request for one.

In a September 2011 letter, the Board requested clarification as to whether the Veteran wanted to appear for a Board hearing. He was offered the opportunity to appear at a hearing before a Veterans Law Judge in Washington, D.C, in his local RO, or via videoconference technique. The Veteran responded that he did not wish to appear at a hearing and that he wanted his case considered on the evidence of record.

-2-

The Board received additional written statements from the Veteran and his representative provided a waiver of RO review of these documents in accordance with 38 C.F.R. § 20.1304 (2011).

FINDINGS OF FACT

1. An April 2005 rating decision denied service connection for residuals of a back injury; the Veteran did not complete an appeal of the decision within one year of receiving notification.

2. Evidence added to the record since the April 2005 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for residuals of a back injury, and does not raise a reasonable possibility of substantiating the claim.

3. An April 2005 rating decision denied service connection for chronic hip pain; the Veteran did not complete an appeal of the decision within one year of receiving notification.

4. Evidence added to the record since the April 2005 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for chronic hip pain, and does not raise a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1. The April 2005 rating decision that denied service connection for residuals of a back injury is final. 38 U.S.C.A. § 7105 (West 2002).

2. Evidence received since the April 2005 rating decision is not new and material, and the claim for service connection for residuals of a back injury is not reopened. 38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).

-3-

3. The April 2005 rating decision that denied service connection for chronic hip pain is final. 38 U.S.C.A. § 7105 (West 2002).

4. Evidence received since the April 2005 rating decision is not new and material, and the claim for service connection for chronic hip pain is not reopened. 38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim. The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the

-4-

claimant. Conway v. Principi 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim. The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish the benefit sought that were not found in the previous denial.

In a June 2006 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what was necessary to reopen his previously denied claims (including the reasons for the prior denials), what information and evidence is needed to substantiate a claim for entitlement to service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims. He was also advised of how disability ratings and effective dates are assigned. In a November 2007 letter, he was advised that records from the Muskogee VA Medical Center dated in 1983 had been requested but were not received and that additional information was needed. In December 2007, it was reported that there were no records from that facility from the Veteran during that time frame. Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and the Veteran and his representative have not pointed out any specific deficiency to be corrected.

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, available VA treatment records, and the Veteran's written statements. As noted above, it was reported that records from the Muskogee VA Medical Center dated in 1983 were not found. The Veteran has not identified any outstanding medical reports that would aid his claim. As discussed in the Introduction above, the Veteran filed two substantive appeals in

-5-

conjunction with this claim - one requesting a hearing before a Veterans Law Judge in Washington, D.C., and the second one indicating that he did not want a Board hearing. The Veteran has indicated in the context of other claims that he would not report for examinations and that he did not have reliable transportation to VA facilities. The Board sent him a letter in September 2011 asking for clarification with regard to his hearing request and providing him the opportunity to attend a personal hearing either in Washington, D.C., at the RO, or utilizing videoconference techniques between the Board and the RO. In his response, he stated that he did not want a hearing. Therefore, a hearing has not been scheduled.

The Board observes that the Veteran was not afforded a VA examination in conjunction with his claim and an opinion has not been obtained. However, the Veteran has not presented evidence sufficient to reopen the claims. Hence, VA's duty to assist provisions have not been triggered and VA is not obligated to provide an examination for the claim. Consequently, the Board finds that VA's duty to assist has also been met in this case.

Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011). If a claim has been previously denied and that decision became final, in the absence of clear and unmistakable error, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2011).

-6-

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999). For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible. Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 38 C.F.R. § 3.303(b) (2011). The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have

-7-

been incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). Diagnostic Code 5003 provides that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011). When the limitation of motion of a specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003. For the purposes of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are each considered groups of minor joints, ratable on a parity with major joints. 38 C.F.R. § 4.45(f) (2011).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 5107(b) (West 2002).

The Veteran filed his initial claim for service connection for residuals of a back injury and chronic hip pain in January 2004 that was denied by the RO in an April 2005 rating decision, under cover letter dated April 27, 2005. The Veteran filed a notice of disagreement with the denial that was received in August 2005, and he was provided with a statement of the case under cover letter dated February 24, 2006. He did not file a timely substantive appeal. (A statement relating to his hip and back claims was received at the RO on June 2, 2006, more than one year after the date the rating decision was mailed to him, and more than

-8-

60 days after the date the statement of the case was mailed to him). Consequently, the April 2005 rating decision became final. 38 U.S.C.A. § 7105 (West 2002). In this regard, the Board points out that an undated written statement was received from the Veteran on February 23, 2006, that mentioned his request for service connection but did not mention his hip and or back disabilities. However, since the statement of the case was not mailed until February 24, 2006, this document may not be liberally construed to be a timely substantive appeal.

The evidence of record at the time of the April 2005 rating decision included the Veteran's service treatment records, which were negative for pertinent complaints, symptoms, findings or diagnoses related to the Veteran's back or hip. In various written statements, the Veteran reported that he had received combat citations, including a Combat Infantryman Badge. His DD Form 214 does not reflect that this award was given. Post-service VA medical records dated in 1999 and 2000 noted a history of back injury but provided no details and did not link it to the Veteran's active duty. In an April 2000 psychological evaluation, it was noted that the Veteran reported that he was disabled due to a low back injury that he suffered as a farm hand a few years ago. The Veteran failed to report for a VA general medical, joints, and spine examination that was scheduled in December 2000. 
In a form received in August 2004, the Veteran stated that he would not submit to seeing any more doctors. The April 2005 rating decision found that service connection was not warranted for either disability because there was no evidence of a back injury, chronic back disability, or chronic hip pain during the Veteran's active duty or that was otherwise related to his military service.

In June 2006, the Veteran sought to reopen his claim. The Veteran has submitted private treatment reports dated in 2006. These show that the Veteran complained of back pain, chronic back pain and bilateral hip pain due to falls 30 years earlier and in 1993. An undated private pharmacy profile lists prescriptions from January 2006 to March 2007. The Veteran also submitted outpatient VA treatment reports, which reflect that in November 2007, he complained of low back pain that he had "had for 14 years."

-9-

The foregoing private and VA post-service records simply do not show that the Veteran had a back injury, residuals of a back injury, or chronic hip pain during or due to active duty, or that arthritis of the spine and/or hips was manifest to a compensable degree within one year of his discharge from military service. Consequently, these records raise no reasonable possibility of substantiating the claims; and therefore, this evidence is not material within the meaning of 38 C.F.R. § 3.156(a). In fact, the records submitted weigh against a claim for service connection for low back pain as they demonstrate that when seeking medical treatment the Veteran himself reported having had low back pain since falls in 1975 or 1976, and 1993. Additionally, in conjunction with his prior claim, he had also reported a post-service back injury when working as a farm hand. The Board observes that these falls and/or injuries clearly occurred after the Veteran's period active duty. Evidence that is unfavorable to the appellant's case and which supports the previous denial cannot trigger a reopening of the claim. See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).

The Board also finds that the Veteran's assertions that his current residuals of a back injury and chronic hip pain are the result of active duty are redundant of his prior contentions and do not constitute new and material evidence. See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992). Further, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as a question of medical causation. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Thus, his statements are not material to the critical issue in this case of whether his current residuals of a back injury and chronic hip pain are related to his active duty. In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay persons are not competent to offer medical opinions or diagnoses and that such evidence does not provide a basis on which to reopen a claim of service connection.

The Veteran has been provided with ample opportunity to present competent medical evidence to support his request to reopen his claim. However, he has not done so. See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits). In sum, the evidence submitted by the Veteran does not raise a reasonable possibility of substantiating the claim for service connection for residuals of a back injury or the claim for service connection for

-10-

chronic hip pain. Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claims are not reopened.

ORDER

New and material evidence not having been received, the application to reopen a claim for service connection for residuals of a back injury is denied.

New and material evidence not having been received, the application to reopen a claim for service connection for chronic hip pain is denied.

U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

-11-



